Citation Nr: 1818176	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  07-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The December 2005 rating decision granted entitlement to service connection for PTSD and assigned an initial disability rating of 30 percent, effective February 24, 2004.  The Veteran filed a notice of disagreement with the assigned disability rating and effective date in February 2006.  A statement of the case was issued in March 2007, and the Veteran filed a substantive appeal later that month.  

In the course of the Veteran's appeal, a February 2010 rating decision increased the Veteran's disability rating to 70 percent, effective February 26, 2009.  

In a September 2012 decision, the Board increased the initial disability rating for the Veteran's service-connected PTSD from 30 percent to 70 percent, effective February 24, 2004.  The Veteran now has a 70 percent disability rating for the entire appeals period.  The Board also denied an effective date prior to February 24, 2004, for the grant of service connection for PTSD and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The TDIU claim was eventually granted, effective February 24, 2004, and is no longer on appeal.

The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand in August 2013, requesting that the Court vacate the Board's September 2012 decision to the extent that it denied entitlement to a rating in excess of 70 percent for the Veteran's PTSD.  The Joint Motion requested that the Court not disturb the grant of the 70 percent disability rating, and it did not challenge the Board's denial of an effective date prior to February 24, 2004, for the grant of service connection for PTSD.  In a September 2013 Order, the Court granted the Joint Motion, vacating the Board's September 2012 decision with respect to the denial of a rating in excess of 70 percent for PTSD and remanding the case to the Board for compliance with directives that were specified by the Joint Motion for Remand.  The case was thus returned to the Board for further consideration.

In January 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The clinical signs and symptoms associated with the Veteran's PTSD most nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C. §§ 5103, 5103A (2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2017)).  

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and initial ratings have been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in February 2004, prior to the initial adjudication of the Veteran's claim in December 2005, in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A February 2009 letter provided this information following the grant of service connection for PTSD and in the course of the Veteran's appeal of the assigned disability rating.  The February 2009 letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board acknowledges that the February 2009 letter was not issued prior to the initial adjudication of the Veteran's claim in December 2005.  This claim was subsequently readjudicated by the RO, however, most recently in a January 2018 supplemental statement of the case.  Thus, the Board finds that any deficiency in the timing of this notice letter is harmless.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's pertinent VA medical record, private medical records, and Social Security Administration (SSA) records.  

The RO also arranged for the Veteran to undergo VA examinations in June 2004, February 2009, June 2010, and September 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the increased rating that is sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Joint Motion for Remand

As noted above, this case is subject to an August 2013 Joint Motion for Remand and a September 2013 implementing Court Order.  The Joint Motion found "that vacatur and remand is warranted because the Board erred by not providing an adequate statement of reasons or bases for its determinations."  

First, the Joint Motion describes evidence of record concerning the Veteran's unemployability and observes that "the Board did not discuss the favorable findings of the May 2012 nurse practitioner who opined Appellant was unable to work due to his PTSD."  It thus determined that remand was warranted so that the Board could address this favorable evidence.

Second, the Joint Motion found that the Board's discussion of the question of the Veteran's unemployability was inadequate for the purpose of determining whether his PTSD satisfied the criteria for a schedular evaluation in excess of 70 percent.  Specifically, the Joint Motion noted that "the only finding by the Board as to Appellant's level of occupational functioning was that '[h]e was not employed during the course of the appeal.'"

The Board notes that these first two concerns are relevant to the question of whether the Veteran's PTSD warrants the assignment of a TDIU rather than the question of whether the Veteran's PTSD satisfies the criteria for a 100 percent rating.  The Veteran has been granted entitlement to a TDIU based on his PTSD.  Therefore, the question of whether a TDIU is warranted based on the Veteran's PTSD is not at issue.  The Board has addressed the findings of the May 2012 report as they pertain to the assignment of a disability rating for PTSD below, and it has discussed the effect that these symptoms have on his employability below.  

Third, the Joint Motion found that the Board's analysis of whether an extraschedular rating is warranted is inadequate because "the Board did not state that the rating schedule was adequate to rate his PTSD or explain why it was adequate."  The Joint Motion also found that "the Board erred by not discussing the effect of Appellant's PTSD symptoms on his employability in its extraschedular analysis in light of the favorable findings of the February 2009 VA examiner and the May 2012 nurse practitioner."  

The Board will address this concern in its extraschedular analysis below.  

Fourth, the Joint Motion noted that the Board needed to explain why it did not remand the issue of entitlement to an extraschedular rating for PTSD in light of its having remanded "the issue of entitlement to TDIU for an opinion to specifically determine the effect of Appellant's PTSD symptoms on his ability to work."   

The Board did not remand the issue of entitlement to an extraschedular rating for PTSD because it found that the criteria for the referral of this disability for extraschedular evaluation have not been satisfied.  The Board again finds herein that the criteria for a referral for extraschedular consideration have not been satisfied, and it again finds that a remand for extraschedular consideration is not warranted.  The question of whether a TDIU was warranted was immaterial to the question of whether an extraschedular rating should be assigned for PTSD.

III.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  A 0 percent (noncompensable) rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130. 

The Board notes that one point of contention in this case has been whether various symptoms are attributable to the Veteran's service-connected PTSD or to another diagnosis, such as personality disorder or substance abuse.  The Board notes that, when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Given the inconsistencies in identifying which symptoms are attributable to PTSD and which are not, the Board has resolved reasonable doubt in the Veteran's favor and will attribute all psychiatric symptomatology to his service-connected PTSD.  

A July 2003 VA treatment note reflected the Veteran's reports that he attempted suicide in 1997 following separation from his wife by taking 'rat-poison.'  He experienced suicidal ideations three weeks ago and reported that he 'would do it with a gun.'  A GAF of 50 was assigned.

A July 2003 VA treatment note reflected the Veteran's complaints of nightmares, hypervigilance, being easily started, being unable to tolerate crowds and isolating.  He also reported difficulties with trust and relationships as well as being easily angered.  His mood was 'down,' his energy level had increased and concentration was poor.  Current suicidal ideations were denied but he reported thinking about self-harm three weeks ago when his girlfriend broke up with him.  Mental status examination found that he engaged with difficulty, made appropriate eye contact and that he was tense.  Some psychomotor agitation was noted and he frequently twisted in his chair, repositioned his legs and clenched his hands together.  Mood was dysphoric, affect was tense and speech was spontaneous with normal rate and volume and was appropriate to the topic of conversation.  Thought content was clear and goal directed with no psychotic symptoms.  No suicidal or homicidal ideations were elicited or reported.  Cognition, judgment and insight were grossly intact.  A GAF of 48 was assigned.

A September 2003 VA treatment note reflected the Veteran's reports that he had been getting 'angry quicker.'  Mental status examination found his mood to be depressed and his affect congruent with mood.  He engaged slowly but made appropriate eye contact.  Speech was spontaneous with normal rate and volume and he engaged appropriately to the topic of conversation.  Thought content was clear and goal-directed while cognition, judgment and insight were grossly intact.  Suicidal ideations or homicidal ideations were denied.  A GAF of 50 was assigned.

An April 2004 VA treatment note reflected the Veteran's complaints of nightmares that he attributed to new medication and frequent intrusive thoughts during the daytime.  Mental status examination found his affect to be constricted, his memory and cognitive functioning intact and that he was oriented times three.  Judgment and insight were poor.  Speech was fluent with normal volume and rate.  Thought processes were coherent, logical and goal-directed with no evidence of psychosis.  There were no suicidal or homicidal ideations.  He was noted to be dressed in 'somewhat ragged jeans with holes and thin spots.'

An April 2004 VA treatment note indicated that the Veteran had gotten into an argument with his girlfriend while he was drinking and ended up getting arrested for driving while intoxicated.  His girlfriend sought a restraining order against him due to domestic violence.  Auditory and visual hallucinations were denied.  Mental status examination found thought content to be appropriate to interview while judgment and insight were poor.  A GAF of 50 was assigned.

In a May 2004 statement, the Veteran wrote that he still experienced nightmares and night sweats and had difficulties dealing with other people.  Loud noises caused him to jerk spasmodically and feel nervous.

A June 2004 VA treatment note reflected the Veteran's reports that he got along with his father and that he had resumed his relationship with his girlfriend.  He found it difficult to get along with his mother as she frequently complained about things.  Current symptoms included sleep difficulties, irritability, difficulty concentrating, severe hypervigilance and a moderate startle response.  Mental status examination found his affect to be constricted, his speech to be spontaneous, his eye contact to be appropriate and he that was oriented times three.  He was neatly dressed and engaged appropriately in conversation.  Memory and cognitive functioning were intact while judgment and insight were questionable.  Speech was fluent with normal volume and rate.  Thought processes were coherent, logical and goal-directed.  There was no evidence of psychosis and no suicidal or homicidal ideations.

An August 2004 VA treatment note reflected the Veteran's complaints of symptoms consistent with what were reported in the past.  Mental status examination found some psychomotor agitation as he frequently changed positions in the chair and looked around the room.  Speech was spontaneous with normal rate and volume and was appropriate to the topic of conversation.  Thought content was clear and goal-directed and there were no psychotic signs or symptoms.  Suicidal or homicidal ideations were not elicited or reported.  Cognition, judgment and insight were grossly intact.  A GAF of 46 was assigned.

An October 2004 addendum to the June 2004 VA treatment note indicated that the Veteran's Personality Assessment Inventory (PAI) data was invalid.  There was evidence that the Veteran distorted his answers as he had responded in such a way as to present an unfavorable impression by exaggerating or emphasizing certain undesirable pathological personal characteristics.

A November 2004 private treatment note indicated that the Veteran's insight and judgment appeared good, that his impulse control appeared adequate and that his memory appeared intact.  Thought processes appeared intact and thought content was within normal limits.  No perceptual disturbances were reported or observed.  A GAF of 62 was assigned.

A November 2004 private mental health evaluation noted that the Veteran denied auditory, visual, olfactory or tactile hallucinations while not being intoxicated.  He also denied illusions or other perceptual disturbances.  Memory was found to be fair for recent or remote events, people, and places.

A July 2005 private treatment note reflected the Veteran's reports of periodic fleeting thoughts of suicide.  Mental status examination found the Veteran to be alert times four, calm and cooperative but somewhat subdued.  Thoughts were logical and goal directed, mood was dysphoric and affect was appropriate.  Hallucinations, delusions, suicidal ideations and homicidal ideations were denied.  A GAF of 58 was assigned.

In a February 2006 notice of disagreement, the Veteran wrote that the only friends he had in the world consisted of his father and the 'few Vietnam Vets' he associated with.  He lived with his father as he had little control over his thoughts and actions and had been unable to support himself financially.

An October 2008 VA treatment note indicated that the Veteran had recently been released from prison.  Current symptoms included a depressed mood, nightmares, intrusive thoughts, flashbacks, hypervigilance, and an exaggerated startle reflex. Suicidal ideations and homicidal ideations were denied.  Mental status examination found his mood to be depressed and his affect was mood congruent.  There was no evidence of a thought disorder.  Cognition, judgment and insight were grossly intact.  A GAF of 48 was assigned.

A January 2009 VA treatment note reflected the Veteran's reports that he experienced 'mood swings, crying and jump' after taking his medication.  Mental status examination found his mood to be depressed and his affect congruent with his mood.  He engaged easily and made appropriate eye contact.  Speech was spontaneous with normal rate and soft volume.  Sensorium was clear and there was no evidence of a formal thought disorder.  Suicidal ideations were denied.  Cognition, judgment and insight were grossly intact.  A GAF of 48 was assigned.

In a February 2009 statement, the Veteran wrote that he experienced delusions and hallucinations on a daily basis.  He sometimes lost track of what he was doing and often thought about hurting others.  He was unable to keep friends or associate with relatives.

A February 26, 2009 VA examination reflected the Veteran's reports of frequent dysphoria, reduced motivation, irritability, anxiety for no specific reason, nightmares that occurred between four and five times per week, flashbacks one to two times per week, intrusive memories, frequent 'serious' suicidal ideations and rage reactions.  He also reported a number of homicidal ideations but stated that he would only respond by physically hurting someone if his own life was in danger.  However, he also reported being involved in one physical fight with his brother after his release from prison due to his brother arguing with their ill father.  Occasional visual hallucinations manifested by seeing objects through his peripheral vision, which occurred about once per week.  Other than attending church on Sundays and running errands, he remained at home for the majority of the time.  He had been married twice and reported being 'very close' with his two adult children but had no friends due to his legal history.  He had been in one relationship with a woman but this relationship ended due to the Veteran's rage reactions to trivial items.  The examiner noted that the Veteran's father had recently died and that his PTSD had 'apparently' been exacerbated by his incarceration.  In addition, the Veteran's mother had died just prior to his incarceration in approximately 2004.  While incarcerated, he experienced extreme anxiety, depression and was involved in frequent fights.  Panic attacks, mood swings or feelings of grandiosity were denied.

Mental status examination conducted during the February 2009 VA examination noted that the Veteran appeared to be both anxious and dysphoric during the initial part of the interview but became more relaxed and open as the interview progressed.  He was oriented to time, place and person and was able to register the names of three common items correctly.  He demonstrated practical reasoning ability, was able to detect illogical scenarios presented to him and his abstract thinking ability was intact.  Insight and judgment were good.  There was no evidence of receptive or expressive aphasia, delusions, formal thought disorder or other psychotic process.  Following this examination and a review of the Veteran's claims file, a GAF of 48 was assigned.

A March 2009 VA treatment note reflected the Veteran's reports of financial difficulties.  Mental status examination found his mood to be depressed and fatalistic with a congruent, subdued affect.  Speech was fluent and spontaneous with normal rate, rhythm and volume.  He engaged appropriately in conversation with good eye contact and he was oriented times three.  Memory and cognitive functioning were intact.  Thought processes were generally coherent, logical and goal-directed without evidence of psychosis.  Judgment appeared intact and insight was limited.  Homicidal and suicidal ideations were denied.

An April 2009 VA treatment note found that the Veteran's cognition, judgment and insight were grossly intact with no evidence of a thought disorder.  A GAF of 48 was assigned.  A June 2009 VA treatment note indicated that the Veteran's mood was broad in affect.  He did not exhibit agitation or increased psychomotor activity and he took an active part in the conversation.  He was alert and oriented times three, sensorium was clinically clear, cognitive functioning was good and thought processing appeared 'CL/GD.'  Auditory or visual hallucinations as well as suicidal or homicidal ideations were denied.  The examiner noted that the Veteran demonstrated an attitude of being obtuse but mellowed some during the session.

A June 2009 VA treatment note reflected the Veteran's reports of recent 'unusual experiences' involving hearing noises and having family members tell him of conversations he did not recall.  He also reported an incident in which he 'came to' in his neighbor's bushes and he did not recall how he got there.  Later his neighbor reported that he knocked on her door, told her some people were after him and jumped in the bushes.  He reported that he continued to be isolated and that he tried going to church and the senior center to meet people but that he did not have anything in common with the people he met.  Mental status examination found his memory and cognitive functioned appeared intact.  Thought processes were generally coherent, logical and goal-directed without evidence of psychosis. Judgment appeared intact and insight was fair.  He presented as somewhat hopeless but he continued to have current suicidal ideation.  Homicidal ideations were denied.  A September 2009 VA treatment note indicated that the Veteran had been experiencing hallucinations three times per week.  Current suicidal ideations, homicidal ideations, auditory hallucinations or visual hallucinations were denied.  There was no evidence of a thought disorder on mental status examination.  Cognition, judgment and insight were grossly intact.  A GAF of 45 was assigned.

A November 2009 VA treatment note reflected the Veteran's reports that he was no longer having hallucinations with his new medication.  His relationship with his girlfriend had recently ended when she met someone else on the internet and he had been dating another woman from his church.  Mental status examination found no evidence of a thought disorder.  Cognition, judgment and insight were grossly intact.

A January 2010 VA treatment note indicated that the Veteran's cognition, judgment and insight were grossly intact with no evidence of a thought disorder.  A GAF of 45 was assigned.

A June 2010 VA examination reflected the Veteran's reports of nightmares, depressed mood and anxiety which were moderate in severity and episodic.  He reported a history of violent behavior in that he served eight years in prison for shooting a man as well as a history of suicide attempts in that he had an overdose in 1997.  Both of his parents were deceased and he described his relationship with his three siblings as 'okay.'  He was divorced, was not in a romantic relationship and reported that he 'never [saw]' his children.  Mental status examination found appearance, hygiene and behavior to be appropriate.  Orientation, affect, mood, communication, speech, concentration and memory were normal or within normal limits.  There were no panic attacks, suspiciousness, obsessive-compulsive behavior, suicidal ideations or homicidal ideations.  Thought processes were appropriate, judgment was not impaired and abstract thinking was normal.  He denied a history of delusions and none were observed on examination.  Although he reported a history of hallucinations, none were observed on examination.  There were no behavioral, cognitive, social, affective or somatic symptoms attributable to PTSD.  Following this examination, a GAF of 60 was assigned.

An August 2011 VA treatment note indicated that the Veteran denied suicidal ideations or homicidal ideations.  He reported that his current girlfriend 'helped' with his paranoid thinking.  Mental status examination revealed no evidence of a thought disorder.  Cognition, judgment and insight were grossly intact.  A GAF of 45 was assigned.

A November 2011 VA treatment note reflected the Veteran's reports that he had been more reclusive recently.  Hallucinations, suicidal ideations and homicidal ideations were denied.  Mental status examination found his mood to be euthymic and his affect reactive.  No psychotic signs or symptoms were noted.  Cognition, judgment and insight were grossly intact.  A GAF of 45 was assigned.

A May 2012 VA medical record notes that the Veteran reported being frustrated with the recent denial of unemployability benefits.  The nurse practitioner explained to the Veteran that it appeared this denial "did not indicate that he was doing ok, but did reflect a decrease in PTSD symptoms secondary to compliance with treatment recommendations, although he continues to endorse significant symptoms despite compliance with the medications."  The Veteran endorsed intrusive thoughts, had frequent nightmares about the trauma, has had several failed relationships, hypervigilance, flashbacks, and exaggerated startle reflex.  He denied current suicidal ideation.  He endorsed some paranoid ideations, but stated they have greatly decreased with the Quetiapine.  He was alert, cooperative, and tense on examination.  Eye contact was appropriate.  Speech was spontaneous with normal rate and volume and was appropriate to topic.  There were no current psychotic signs or symptoms.  No current suicidal or homicidal ideation, plan, or intent was noted.  Cognition, judgment, and insight were grossly intact.  A GAF score of 42 was assigned, and the nurse noted that the Veteran continues with significant symptoms negatively impacting his life in all areas including, but not limited to, social, interpersonal, psychological, and occupational.  The nurse assessed that the Veteran is unable to work in any capacity due to the severity of his PTSD symptoms.  

Additional relevant medical evidence has been added to the record since the September 2012 Board decision.  

The Veteran underwent a VA examination in September 2013.  The resulting report notes a maladaptive pattern of thoughts, emotions, interpersonal functioning, and impulsivity that is pervasive and stable across a wide range of contexts.  She determined that the Veteran's occupational and social impairment, with regards to all mental diagnoses, was best characterized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  She determined that the Veteran's most prominent barrier to work and social functioning is his legal history, noting that he is currently on parole, and has served prison and parole sentences since 1991.  Secondarily, she noted that his personality disorder manifests in a pervasive pattern of impulsivity, aggressiveness, irresponsibility, and distrust of others.  

The reliability of the Veteran's responses was called into question by an evasive and guarded response style during the interview.  Therefore, his self-report was interpreted with caution.

In terms of family and friends, the Veteran was noted to be divorced and live alone.  His relationship with his ex-wife was noted to be nonexistent and his relationship with his adult children was noted to be distant.  The Veteran reported that he has one friend with whom he fishes and plays dominos.  His attitude towards social interactions appeared to be negative, often preferring to do things on his own.  

He attributes his difficulty finding employment to his perceived lack of skills and personality style.  The examiner determined that, while the Veteran is currently not employed, it does not appear at this time that the Veteran's psychiatric symptoms due to PTSD in any way specifically impede him from obtaining employment should he choose to do so.  She expressly disagreed with the May 2012 assessment from the Veteran's nurse practitioner, which was cited by the Joint Motion, observing that "this veteran is unable to work in any capacity due to the severity of the PTSD symptoms."  The VA examiner noted that the May 2012 statement does not address the impact of the Veteran's legal history, personality style, and substance use disorders on his occupational functioning.  These three issues greatly and negatively affect his social and occupational functioning and are of greater negative impact in these domains than his PTSD.

He denied suicidal ideation, plan, and intent.  He reported homicidal ideation, plan, and intent towards a man who has threatened him over a property dispute.  The Veteran stated that he would stab this man if he ever came onto the Veteran's property.  The Veteran currently has a restraining order against this individual and does not have plans to actively find him.  The Veteran reported vague threats of violence, i.e. if someone made him mad enough he would hit them, but denied physical violence towards others.  The Veteran is at chronic moderate to high risk for physical violence towards others, but is not an imminent risk for homicidal behavior at this time.  There were no symptoms of generalized anxiety, panic, mania, psychosis, obsessive compulsive behaviors, eating disorders, or somatoform disorders.  He displayed cognitive deficits that may be due to prolonged alcohol dependence and a history of substance abuse.

The Veteran arrived on time for the evaluation.  He was appropriately groomed and casually dressed.  He appeared his stated age.  Speech was unremarkable.  Thought processes were logical and goal-directed.  There was no evidence of hallucinations or delusions during the interview.  Mood was dysphoric and irritable.  Affect was mood consistent.  Veteran became tearful when asked about what specific events he thinks of when in contact with war-related stimuli.  Suicidal ideation, plan, and intent were denied.  Veteran reported homicidal ideation, intent, and plan, as described above.  The Veteran was oriented to person, place, time, and situation.

Following a mental status examination, the Veteran demonstrated inadequate working memory, concentration, and fund of basic information.  He did demonstrate good immediate retention and delayed recall.  Judgment and insight appear fair.  Activities of daily living were grossly intact.  The Veteran's hygiene and household chores are managed independently.  Medication is managed by the Veteran.  The Veteran reported consuming three to four alcoholic drinks per day and noted that he had used marijuana once in the last month.

It was noted that he demonstrates the 70 percent criteria of difficulty in establishing and maintaining effective work and social relationships and impaired impulse control, such as unprovoked irritability with periods of violence.  

The record contains a December 2013 Disability Benefits Questionnaire (DBQ) from a private psychologist, Dr. Orr.  She determined that the Veteran's PTSD manifested in the following enumerated criteria: depressed mood; anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  The Veteran did have other symptoms attributable to PTSD and other mental disorders, and these were described in a November 2013 evaluation.

The November 2013 evaluation notes review of the claims file and interview of the Veteran and his daughter.  It includes a thorough discussion of the Veteran's relevant history.  Interview with the Veteran's daughter noted that she had resumed a relationship with her father beginning in 2008.  She noted that they speak briefly on the phone and see each other three or four times a year for short periods.  She described the Veteran as impaired, isolated, and unable to work or have social relationships.  The Veteran described himself as living alone, having no friends, and feeling socially isolated.  He had a distant relationship with his daughter, occasional contact with his brother, rarely sees his two sisters, and is estranged from his son.  He endorsed current violent nightmares twice per weeks (about half with themes from Vietnam); flashbacks at least twice weekly; intermittent anxiety; feelings of fear of harm with concurrent desire to isolate; and increased startle response.  He noted that hallucinations, anxiety, and depression are generally controlled by medication.  

On examination, he was oriented in all spheres; alert and articulate with clear speech; and adequately dressed and groomed.  Mood was mildly anxious at the beginning of the interview but soon resolved and remained so thereafter.  Affect was congruent.  Thoughts were clear, coherent, and goal-directed.  Visual and auditory hallucinations were denied.  Hallucinations remained controlled and in remission since his beginning of treatment for psychotic thinking in 2008, and anxiety and depression were also controlled.  He denied suicidal thoughts and plans.  He denied homicidal ideation and associated propensity to violence at present.  He continued to control anger and associated impulsivity through remaining socially isolated.  Cognitions were intact with no evident memory problems.  Judgment was fair to good and insight was limited.  

With respect to establishing an appropriate disability rating, she noted that his clinical status has remained essentially unchanged since 1997.  Despite effort, he has been unable to have continued successful interactions with coworkers, friends, or family, with symptoms of irritability, difficulty with impulse control, inability to adapt to any stressful situation, and conflict with coworkers and supervisors also resulting in continued work problems, terminations, and early resignations.  She also noted the presence of insomnia; hypervigilance; increased startle response; anxiety; vivid, disturbing nightmares; and symptoms of concomitant addictive disorder.  

Dr. Orr asserted that entitlement to a 70 percent rating for the Veteran's psychiatric disability and entitlement to a TDIU are warranted.

The record also contains an August 2014 report from Dr. Orr in which she responds to the Agency of Original Jurisdiction's (AOJ's) proposal to reduce the Veteran's PTSD rating.  In this report, Dr. Orr reiterates the findings and conclusions that she made in the prior reports and discusses the reasons why a reduction of the Veteran's PTSD rating below 70 percent would be improper.  Because a PTSD reduction is not in effect, the Board will not revisit these arguments at this time.

A September 2017 VA mental health clinic note reflects that the Veteran has been complying with psychotropic medication.  He reported sleeping approximately eight hours per night.  He denied suicidal or homicidal ideation.  Overall imminent suicide risk was judged to be low.  His hygiene was adequate.  There was no psychomotor agitation or retardation evident.  Speech was spontaneous and normal in volume and rate.  Mood was described as "alright," and affect was euthymic.  Thought process was logical, linear, and goal-directed.  Thought content was negative for suicidal/homicidal ideation, hallucinations, or delusions.  Cognition was at baseline.  Insight and judgment were fair.  There was no demonstration of imminent, dangerous, or threatening behavior toward self or others during the interview.  Similar findings were noted in VA mental health records in the years prior to this date.  

The Board finds that the Veteran's symptoms of PTSD most nearly approximated, at most, the criteria associated with a 70 percent rating throughout the appeals period, and that the criteria for a 100 percent rating for PTSD have not been met at any time during this appeals period.  

As noted above, a 100 percent rating will be assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In addition to the above enumerated symptoms, the VA is to consider whether the Veteran exhibits other symptoms of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Given the symptom-driven nature of the rating criteria, the Board must consider whether the Veteran exhibits total occupational AND social impairment DUE TO such symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d at 116, Note 6.  As the ratings increase from 10 to 100 percent, the associated symptoms become noticeably more severe.  Id.

The Board notes that a mere demonstration of total occupational impairment due to PTSD is insufficient, on its own, to demonstrate entitlement to a 100 percent rating for PTSD.  Rather, the rating criteria require total occupational AND social impairment; both of these criteria need to be met in order to demonstrate entitlement to the 100 percent rating.  Furthermore, this total occupational and social impairment must be DUE TO the symptoms that are enumerated in the 100 percent rating criteria, or they must be due to symptoms of similar severity, frequency, and duration.  The criteria for ratings from 10 percent through 100 percent each requires some degree of occupational impairment, and the 70 percent criteria contemplate deficiency in occupational functioning due to symptoms such as those that have been cited as a basis for the assignment of the current 70 percent rating.  

The Board finds that, in the case at hand, the symptoms that have been observed in the Veteran, while certainly severe, do not rise to the level of severity to result in total occupational and social impairment.  The Board's discussion of the Veteran's PTSD symptomatology will be organized around the symptoms that are enumerated in the rating criteria, but it will be no means be limited to those criteria.  

First, the Board finds that gross impairment in thought processes or communication has not been observed.  Cognition was consistently found to be intact, although the Veteran reported intrusive thoughts.  Judgment was found to be poor in April 2004 and questionable in June 2004, but found to be intact thereafter.  Reports from VA examinations, the Veteran's VA mental health treatment providers (including the author of the May 2012 opinion), and the private psychologist who was hired by the Veteran himself mostly reflect that the Veteran's thought processes and communication were largely or completely intact.  None of the evidence found impairment in thought processes or communication that would be considered "gross."  

Delusions and hallucinations were intermittently reported but not found on mental status examination.  Such symptoms were reported most notably prior to his beginning treatment for such symptoms in 2008, but did not approach such a frequency to be considered "persistent."  His behavior has manifested at times in impaired impulse control and conflicts with coworkers and supervisors.  For example, the February 2009 VA examiner found that the Veteran's PTSD and depression symptoms make it "difficult for him to work in an employment setting that involves moderate interpersonal contact due to his chronic irritability and propensity for rage reactions."  This finding fits squarely within the 70 percent rating criteria, as it notes deficiency in employment due, in part, to the presence of the 70 percent criterion of impaired impulse control which includes unprovoked irritability with periods of violence.  These behaviors are therefore contemplated by the 70 percent rating criteria that the Veteran is currently assigned, and no medical expert has suggested that the Veteran has engaged in behaviors that would be considered "grossly inappropriate."  

Nor is the symptom of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) demonstrated, as the Veteran is consistently observed to be adequately dressed (aside from an April 2004 record noting that the Veteran was wearing 'somewhat ragged jeans with holes and thin spots') and groomed and able to perform his own activities of daily living.  He was consistently found to be fully oriented on mental status examination, despite reporting an apparent incident of disorientation in June 2009.  Any memory deficiencies have not approached a level to be comparable to loss of memory of his own name or names of close relatives.  

With respect to the criterion concerning risk of self-harm or the harming of others, the Veteran reported at least one instance in which he was involved in a physical altercation with his brother and that his girlfriend had sought a domestic violence order against him.  Although the Veteran has intermittently reported suicidal ideations, such ideations had not been found to represent a persistent danger to himself or others on mental status examination and thus was contemplated by the 70 percent rating criteria.  He also reported in the February 2009 VA examination that he would only respond with violence if his life were threatened.  As noted above, the Veteran has described having homicidal ideation, plan, and intent toward a man with whom he was having a dispute.  Ultimately, the examiner determined that the Veteran is at chronic moderate to high risk for physical violence towards others, but was not an imminent risk for homicidal behavior at that time.  The Board finds that this level of risk is most analogous to the 70 percent criterion of impaired impulse control (such as unprovoked irritability with periods of violence).  Even if the Board were to find that the Veteran was a persistent danger to others at times during the appeals period, the Veteran's PTSD does not overall most nearly approximate the criteria for a 100 percent rating based on the absence of other symptoms of a 100 percent  rating, or symptoms of similar severity, frequency, and duration.

With respect to relationship with others, the record does reflect that the Veteran had a close friend at one time, and it indicates that, at times, he has had relationships with his parents, adult children, and brother.  The Board observes that there is ample evidence of difficult relationships, including a nonexistent relationship with his ex-wife, a distant relationship with an adult son, and a relationship with an adult daughter that at times has been described as "distant."  The record also contains evidence of difficulties in romantic relationships, including domestic violence.  Even if it were to find that the Veteran is unable to establish and maintain effective relationships, the Board notes that this symptom is listed as a criteria for the 70 percent rating and is therefore contemplated by the current 70 percent disability rating.  

Based on the above, the Board finds that a total rating is not warranted for any period during the course of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

IV.  Extraschedular Consideration

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2017).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

As noted above, the enumerated symptomatology in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For this reason, the Board finds that the rating schedule is adequate to rate the Veteran's PTSD.  The Board accordingly finds that the rating criteria of Diagnostic Code 9411 for the Veteran's service-connected PTSD adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  

In short, there is nothing in the record to indicate that the service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, the second prong of Thun, the question of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," is not reached.  

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


